Court of Appeals
of the State of Georgia

                                                 ATLANTA,____________________
                                                            June 02, 2016

The Court of Appeals hereby passes the following order:

A16A1732. ANTOINE P. LEWIS v. THE STATE.

         In 1999, Antoine P. Lewis pled guilty to two counts of armed robbery. In 2014,
Lewis filed an out-of-time motion to withdraw his plea. The trial court denied the
motion on June 10, 2015, and Lewis filed a notice of appeal on September 4, 2015.1
We, however, lack jurisdiction.
         To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Because
Lewis filed his notice of appeal 86 days after entry of the order he seeks to appeal, it
is untimely. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                                 Court of Appeals of the State of Georgia
                                                                                      06/02/2016
                                                        Clerk’s Office, Atlanta,____________________
                                                        I certify that the above is a true extract from
                                                 the minutes of the Court of Appeals of Georgia.
                                                        Witness my signature and the seal of said court
                                                 hereto affixed the day and year last above written.


                                                                                                 , Clerk.




         1
             Lewis directed his appeal to the Supreme Court, which transferred the matter to this
Court.